Citation Nr: 0803843	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-34 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for annular disc bulges 
at C-5 through C-7.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in October 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder.

The issue of service connection for annular disc bulges at C-
5 through C-7 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The impairment from the veteran's PTSD most nearly 
approximates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, Vet. App. No. 05-2424 (November 19, 2007) 
(citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)). 

A 30 percent rating is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events). 38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Analysis

In a July 2002 rating decision, based on the results from an 
April 2002 VA examination, the RO granted the veteran service 
connection for PTSD.  An evaluation of 10 percent was 
awarded, effective September 11, 2001.

In December 2002, the veteran filed a claim for an increased 
rating for his service-connected PTSD, claiming that his 
condition had progressively worsened.  He was afforded 
another VA examination in response to his claim in April 
2003, and in an April 2003 rating decision, based on the 
results from his VA examination, the RO granted the veteran 
an increased rating for his service-connected PTSD.  An 
evaluation of 30 percent was assigned, effective December 23, 
2002.

In an August 2003 statement, the veteran requested that he be 
given an increased rating for his service-connected PTSD, 
contending that he had become more withdrawn and that he was 
having problems dealing with people and his surroundings.

In the present case, the evidence shows that the social and 
industrial impairment from the veteran's PTSD most nearly 
approximates the occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
contemplated by the assigned evaluation of 30 percent.  

On objective examination in May 2003, the veteran reported 
isolation and anger since his return from the military.  He 
also reported intrusive thoughts about two to three times per 
week with triggers, producing depressed mood and anxiety.  He 
also reported daily insomnia with occasional difficulty with 
night sweats, emotional numbing, depressed mood, decreased 
concentration, avoidance behavior, irritable outbursts, and 
difficulty getting along with others at work and other 
nonmilitary persons.  

The examiner noted that the veteran's speech was of low rate 
and tone; his movements were slightly restless; his mood was 
dysthmic; and his affect was somewhat restricted although he 
smiled on occasion.  He denied suicidal or homicidal 
ideation; his thought processes were goal oriented; his 
insight was limited.  

The examiner diagnosed the veteran with moderate PTSD and 
dysthymia and assigned a GAF score of 60.

During a VA examination in July 2004, the veteran reported 
that he did not do much socially, but that he had a couple of 
military friends that he talked to occasionally.  He also 
reported being anxious around crowds and being unable to get 
a date.  He also reported poor sleep and flashbacks.  He 
indicated that he was startled by others coming up behind him 
and firecrackers.  He also reported social isolation and 
feelings of detachment.  

On objective examination, the veteran was alert and oriented 
times 4 with good eye contact.  His mood was described as 
worried and his affect was mild to moderately constricted.  
His thought process was coherent; there was no suicidal or 
homicidal ideation; and his insight and judgment were 
adequate.  

The examiner diagnosed the veteran with chronic PTSD and 
assigned a GAF score of 60.

During his most recent VA examination in September 2006, the 
veteran reported that his relationship with his family was up 
and down, but that he had one female cousin who dealt with 
him.  With regard to social relationships outside of his 
family, the veteran reported that he spent a lot of time by 
himself, but that he had nice days when he was around his 
military friends.  The veteran also continued to report 
problems with sleeping, and also reported experiencing 
persistent auditory hallucinations.  


On objective examination, the veteran was clean, neatly 
groomed and appropriately dressed.  His psychomotor activity 
and speech were unremarkable; his affect was constricted; his 
mood was good; his attention was intact; he was oriented to 
person, time and place; his thought process and thought 
content were unremarkable; and there was no evidence of 
delusions.  The veteran's judgment was also intact.  The 
examiner noted that the veteran did not exhibit any 
inappropriate behavior and that he interpreted proverbs 
appropriately.  The veteran did not report any 
obsessive/ritualistic behavior, panic attacks, homicidal or 
suicidal thoughts.  His impulse control was noted to be good 
and there was no evidence of any episodes of violence.  The 
examiner also noted that the veteran was able to maintain 
minimal personal hygiene and that there was no problem with 
him performing the activities of daily living.  With regard 
to memory, the veteran's remote memory was normal, but his 
recent and immediate memory was mildly impaired.  

The examiner diagnosed the veteran with chronic PTSD and 
assigned a GAF score of 50.

In essence, the evidence shows that the veteran's PTSD has 
been productive of symptoms that are listed in the 30 
percent, 50 percent, and 100 percent levels.  The symptoms 
themselves, however, are not the determinative factor; 
rather, it is the resulting social and occupational 
impairment that is paramount.  After examining all the 
evidence, the Board concludes that the resulting social and 
occupational impairment is most consistent with the 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks required for a 30 percent 
evaluation, but without either the reduced reliability and 
productivity required for a 50 percent rating, deficiencies 
in most areas required for the 70 percent rating, or the 
total occupational and social impairment required for the 100 
percent rating.  

In this regard, the Board notes that on examination in May 
2003 and July 2004, the veteran exhibited a disturbance in 
his mood.  However, most recently, on examination in 
September 2006, his mood was described as good.  The veteran 
also reported in May 2003 that he had experienced irritable 
outbursts.  However, there is no evidence of any episodes of 
violence at that time, and in September 2006, the examiner 
noted that the veteran's impulse control was good and there 
was no evidence of any episodes of violence at that time 
either.  Furthermore, the veteran was only noted to have mild 
impairment of his recent and immediate memory on examination 
in September 2006 and at that time, he also reported 
experiencing persistent auditory hallucinations for the first 
time.  The veteran has consistently reported difficulty in 
establishing and maintaining effective relationships with his 
co-workers and family throughout the appeal period.  However, 
he has also consistently reported that he has been able to 
form relationships with military friends.

The Board also notes that the veteran reported experiencing 
auditory hallucinations, suicidal thoughts and ideations and 
that he is unable to hold a job.  However, as previously 
stated, the first and only time the veteran reported auditory 
hallucinations was on VA examination in September 2006.  
Furthermore, there is no evidence in the record of him having 
suicidal thoughts during VA outpatient treatment or on VA 
examination, and there is also no evidence of him being fired 
or refused a job due to symptoms related to his PTSD.

In determining that a rating in excess of 30 percent is not 
in order, the Board notes that the veteran has not 
demonstrated flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impaired 
judgment; or impaired abstract thinking.

The Board also notes that throughout the period on appeal, 
the veteran has received GAF scores indicative of moderate 
and serious impairment.  However, on objective examination, 
there was no data suggesting that the veteran's PTSD 
impairment in itself was more than mild.  The Board concludes 
that the evidence does not support assignment of a rating 
higher than 30 percent for PTSD for any portion of the period 
in question.



Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in September 2003, prior to the 
initial adjudication of the veteran's claim, and in October 
2005, the RO sent the veteran letters informing him of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence in support of his claim, and 
the evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The Board notes that, 
even though the letters requested a response within 60 days, 
they also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).  

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) in March 2006.  

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.


ORDER

An rating in excess of 30 percent for PTSD is denied.


REMAND

The veteran contends that while on active duty in Vietnam in 
August 1969, he injured his neck while riding in an Army 
personnel carrier that hit a land mine.  He admits that he 
did not receive any treatment in service at the time of the 
injury and that he did not start having problems with his 
neck post-service until the late 1980's.  However, he 
contends that his current cervical spine disability is result 
of that in-service injury.  

The veteran is in receipt of the Combat Infantryman's Badge, 
Bronze Star Medal, and Purple Heart Medal.  These indicate 
that the veteran was in combat with the enemy.  Thus, the 
Board finds his report of sustaining a neck injury as he 
describes to be credible, even though there is no official 
report of him being involved in such an incident or having 
problems with his neck in service. See 38 U.S.C.A. § 1154(b).

The veteran contends that the current symptoms associated 
with his neck include pains that run up and down his neck and 
into his back.

The evidence shows a current (post-service) diagnosis of 
degenerative changes with mild annular disc bulges C5-6 and 
C6-7.  

There is a medical question as to whether the complaints the 
veteran had in service concerning his neck are related to his 
current symptoms.  Therefore, the veteran should be scheduled 
for a VA examination to include an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his present 
cervical spine disability.  The examiner 
should be told to accept the veteran's 
account of sustaining a neck injury while 
out on combat operations.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed.

Based upon the examination results and the 
claims folder review, the examiner should 
provide an opinion with respect to any 
currently present disorder of the neck as 
to whether there is a 50 percent or better 
probability that such disorder is related 
to the veteran's military service.  The 
examiner should also provide the rationale 
for all opinions expressed.

2.  Readjudicate the veteran's cervical 
spine claim.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


